Exhibit 10.1

 

QUALITY DISTRIBUTION, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of June 6, 2005 (the “Execution Date”), by and
between Quality Distribution, Inc., a Florida corporation (along with its
successors and assigns, the “Company”) and Thomas L. Finkbiner (“Executive”).

 

WHEREAS, the Company and Executive entered into the Employment Agreement dated
November 8, 1999 (the “Prior Agreement”) concerning the terms of Executive’s
employment with the Company, and the parties desire to amend the terms of
Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree to amend and restate the Prior Agreement as follows:

 

1. Duties and Scope of Employment.

 

(a) Position and Duties. Executive will serve as Advisor to the Company.
Executive will render such business and professional services in the performance
of Executive’s duties consistent with Executive’s position within the Company
and as reasonably assigned to Executive by the Board or the Board’s designee.

 

(b) Obligations. During the Employment Term (as defined in Section 2 of the
Agreement), Executive will devote Executive’s part-time business efforts to the
Company. For the duration of the Employment Term, Executive shall be permitted
to actively engage in any other employment, occupation or consulting activity
for any direct or indirect remuneration, subject to the obligations set forth in
Section 6 of the Agreement.

 

2. Employment Term. The Agreement shall be made effective as of June 6, 2005
(the “Effective Date”). The term of the Agreement commences on the Effective
Date and continues until June 6, 2007 (the “Employment Term”). Notwithstanding
the foregoing, Executive or the Company may terminate Executive’s employment at
any time, with or without Cause (as defined in Section 4 of the Agreement),
subject to the severance obligations described in Section 4 of the Agreement.

 

3. Compensation.

 

(a) Base Salary. The Company will pay Executive as compensation for Executive’s
services hereunder a monthly gross salary of $15,818.68 (the “Base Salary”)
through the Employment Term. The Base Salary payments will be subject to
customary payroll withholding.

 

(b) Bonus. Executive shall be eligible to receive, at the sole discretion of the
Board, a cash bonus for 2005 (the “2005 Bonus”) based on pre-determined
performance



--------------------------------------------------------------------------------

standards established pursuant to the Company’s 2005 bonus plan approved by
Executive and the Board, payable in accordance with the terms of such plan and
at such time as other senior executives of the Company receive their respective
2005 annual bonuses. Executive shall have a target bonus of 16.7% of his
aggregate Base Salary payments in 2005 under the Company’s 2005 bonus plan.
Executive shall not be eligible for any other bonus payments thereafter.

 

(c) Equity Compensation. In consideration of the agreements and covenants made
under this Agreement, the terms and provisions of all of Executive’s outstanding
stock options, shares of restricted stock and any other equity securities of the
Company that are subject to vesting, shall be hereby amended as follows:

 

(i) immediately upon the Effective Date, the unvested portion of (A) all
outstanding stock options, (B) shares of restricted stock, and (C) any other
equity securities of the Company that are subject to vesting, shall be
immediately forfeited for all purposes in their entirety; and

 

(ii) all vested, but unexercised, stock options shall remain exercisable until
the earlier of (A) June 6, 2007 or (B) the Termination Date (as defined in
Section 4 of the Agreement), if Executive is terminated for Cause.

 

All agreements evidencing Executive’s outstanding stock options, shares of
restricted stock and any other equity securities of the Company that are subject
to vesting shall be hereby amended and modified to the extent provided in this
Section 3(c), but shall otherwise remain in full force and effect. Executive
hereby agrees to execute and deliver any and all amendments or other documents,
and take any such actions, that the Company deems necessary in order to effect
the purposes of this Section 3(c), including, but not limited to, returning to
the Company all forfeited securities to the extent such securities remain in
Executive’s possession.

 

(d) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in such employee benefit plans or programs of the Company as are
from time to time made available by the Company generally to employees of
Executive’s position, tenure, salary, and other qualifications, on terms and
conditions at least as favorable as those provided to such similarly situated
employees. Executive acknowledges and agrees that the Company does not guarantee
the adoption of any particular employee benefit plan or program during the
Employment Term, and participation by Executive in any such plan or program
shall be subject to the rules and regulations applicable thereto.
Notwithstanding any provision to the contrary, if Executive becomes eligible for
coverage under any other group health plan during the Employment Term,
Executive’s coverage under the Company’s similar group health plans shall
terminate immediately. Executive agrees to notify the Company immediately upon
becoming eligible for coverage under any other group health plan during the
Employment Term.

 

(e) Reimbursement of Expenses. The Company will reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses that are incurred by
Executive in furtherance of the Company’s business in accordance with the
Company’s policies with respect thereto as in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

4. Severance. Upon termination of Executive’s employment for any reason or no
reason, Executive shall receive payment of (i) Executive’s Base Salary, as then
in effect, through the date of termination of employment (the “Termination
Date”), and (ii) expense reimbursements and any other benefits (other than
severance benefits, except as provided below) due to Executive through the
Termination Date in accordance with established Company plans and policies or
applicable law (the “Accrued Obligations”). In addition, the following shall
apply:

 

(a) Termination by Company other than for Cause or due to Death or Disability.
If Executive’s employment with the Company is terminated by the Company for any
reason other than Cause or due to Executive’s death or Disability, then, in
exchange for a release of all claims executed by Executive (or, in the event of
Executive’s death, the executor or administrator of his estate) in a form
provided by the Company, Executive (or his estate) will be entitled to: (i)
salary continuation of Executive’s Base Salary from the Termination Date until
June 6, 2007, payable in periodic installments that are consistent with the
Company’s normal payroll practices and subject to customary payroll withholding;
(ii) to the extent not already paid to Executive under the terms of this
Agreement prior to the Termination Date, a lump-sum payment equal to the 2005
Bonus, payable in accordance with the provisions of Section 3(b) of the
Agreement; and (iii) continued payment by the Company of the group health
continuation coverage premiums for Executive and Executive’s eligible dependents
under the Consolidated Budget Reconciliation Act of 1985, as amended, (“COBRA”)
under the Company’s group health plans, as then in effect, until the earlier of
(A) the date Executive first becomes eligible for coverage under a subsequent
employer’s group health plan, (B) the date such COBRA continuation coverage
terminates under applicable law, or (C) June 6, 2007.

 

(b) Termination by Company for Cause, by Executive for any Reason, or upon
Expiration. If Executive’s employment with the Company is terminated by the
Company for Cause, by Executive for any reason or no reason, or upon expiration
of the Employment Term, then Executive will receive payment of the Accrued
Obligations, but Executive shall not be entitled to any other compensation or
benefits from the Company, except to the extent provided under any applicable
stock option, restricted stock or other similar agreement(s), Company benefit
plans or as may be required by law (for example, under COBRA).

 

(c) Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s
conviction for, or plea of guilty or nolo contendere to, a felony or any crime
of moral turpitude; (ii) Executive’s failure to follow any legal directives of
the Board that are specific in nature; (iii) a material breach of Executive’s
fiduciary duty to the Company, or Executive’s willful misconduct, material
dishonesty, fraud or theft; or (iv) a material breach by Executive of any
material provision of the Agreement, which breach is not cured within thirty
(30) days after delivery to Executive by the Company of written notice of such
breach. Any determination of Cause will be made by a majority of the Board
voting on such determination.

 

(d) Disability. For purposes of this Agreement, “Disability” means the inability
of Executive to perform the principal functions of Executive’s duties due to a
physical or mental impairment, but only if such inability has lasted or is
reasonably expected to last for at least 90 days (whether or not consecutive)
during any 365-day period. Whether Executive has a

 

-3-



--------------------------------------------------------------------------------

Disability will be determined by a majority of the Board based on evidence
provided by one or more physicians selected by the Board and approved by
Executive, which approval shall not be unreasonably withheld.

 

5. Loan. Executive agrees and acknowledges that the terms and provisions of the
Limited Recourse Secured Promissory Note, dated November 8, 1999, of Executive
in favor of the Company (the “Note”), and the Pledge Agreement, dated November
8, 1999, between Executive and the Company (the “Pledge Agreement”), shall
remain in full force and effect following the Effective Date; provided, however,
the Company hereby agrees and acknowledges that no provisions of this Agreement,
including, but not limited to, the provisions of Section 3(c) of this Agreement,
will constitute an Event of Default, as such term is defined under the Pledge
Agreement.

 

6. Restrictive Covenants.

 

(a) Covenant Not to Compete.

 

(i) From the commencement of Executive’s employment with the Company until June
6, 2007 (the “Restricted Period”), Executive shall not: (A) engage in (1) any
business that includes the transportation by bulk motor freight of any goods or
products transported by the Company or its affiliates as of the Effective Date
and the Termination Date, (2) the bulk trucking business, (3) freight brokerage
related to either of the foregoing, (4) the bulk tank cleaning business, or (5)
any other business in which the Company or any of its affiliates are engaged as
of the Effective Date or the Termination Date (collectively, the “Company
Business”) within the United States; (B) compete or participate as agent,
employee, consultant, advisor, representative or otherwise in any enterprise
which has any material operations engaged in the Company Business within the
United States; or (C) compete or participate as a stockholder, partner, member
or joint venturer, or have any direct or indirect financial interest, in any
enterprise which has any material operations engaged in the Company Business
within the United States, except that Executive shall be allowed to invest his
assets in the securities of public companies engaged in the Company Business if
such holdings are passive investments which do not involve Executive’s holding
with respect to any such entity the position of officer, director, employee,
consultant or general partner, or owning directly or indirectly two percent (2%)
or more of the stock, whether voting or not, of any such entity, and which do
not involve Executive becoming a secured or unsecured creditor of any such
entity;

 

(ii) During the Restricted Period, Executive agrees to refrain from interfering
with the employment relationship between the Company, its subsidiaries and its
affiliates and their respective employees, unions, members of the Company’s
Affiliate Program or other independent owner/operators by directly or indirectly
soliciting or making any other contact with any of such individuals to
participate in independent business ventures. Executive agrees to refrain from
directly or indirectly soliciting business from or making any other contact with
any client of the Company or any of its subsidiaries or affiliates, or
prospective client that has been solicited by the Company or any of its
subsidiaries or affiliates within three months of the Termination Date in each
case with respect to matters the constitute Company Business; and

 

-4-



--------------------------------------------------------------------------------

(iii) In the event of any breach of the restrictive covenants set forth in this
Section 6(a), the Company shall have the right, in its sole discretion, and in
addition to its right of enforcement under Section 6 hereof and any other right
of enforcement or recovery available to the Company at law or equity or under
this Agreement, to (A) suspend or cancel Executive’s right to exercise
Executive’s outstanding stock options, (B) suspend or cancel Executive’s pending
right to receive an issuance of shares in settlement of any exercise of
Executive’s stock options, and/or (C) either (1) cancel all shares issued upon
exercise of Executive’s stock options (with repayment to Executive of the full
purchase price paid for such shares) or (2) require Executive to pay to the
Company in cash an amount equal to the gain realized by Executive upon exercise
of any Executive’s stock options; provided, however, that the foregoing shall
not apply to any stock options exercised by Executive more than six months prior
to the Termination Date. The Company shall provide at least twenty days advance
notice and opportunity to cure before exercising this right.

 

(b) Intellectual Property. During Executive’s employment with the Company,
Executive will disclose to the Company all ideas, inventions, creations,
business plans and other intellectual property (collectively, “Inventions”)
developed by Executive during such period which relate directly or indirectly to
the Company Business, including, without limitation, any process, operation,
product or improvement which may be patentable or copyrightable. Executive
agrees that all Inventions will be the property of the Company and that
Executive will, at the Company’s request and cost, do whatever is necessary to
secure the rights thereto by patent, copyright or otherwise to the Company.
Executive shall be prohibited from making use of or implementing any such
Inventions in connection with his employment with a business that is considered
a competitor under Section 6(a)(i) of the Agreement.

 

(c) Confidentiality. During the Employment Term and at all times thereafter,
Executive agrees that he will not divulge to anyone (other than the Company or
any persons employed or designated by the Company) any knowledge or information
of any type whatsoever of a confidential nature or any information not readily
available to the public relating to the business of the Company or any of its
subsidiaries or affiliates, including, without limitation, all types of trade
secrets (unless readily ascertainable from public or published information or
trade sources), product design and customer and supplier information. Executive
further agrees not to disclose, publish or make use of any such knowledge or
information (other than on behalf of the Company or any persons employed or
designated by the Company) without the prior written consent of the Company.

 

(d) Nondisparagement. Executive agrees that he will not make any statements that
are professionally or personally disparaging about, or adverse to, the interests
of the Company (including, but not limited to, its current or former officers,
directors, employees, shareholders, consultants, vendors, representatives and
agents) including, but not limited to, any statements that disparage any person,
product, service, finances, financial condition, capability or any other aspect
of the business of the Company or such other person or entity, and that
Executive will not engage in any conduct which could reasonably be expected to
harm professionally or personally the reputation of the Company (including, but
not limited to, its current or former officers, directors, employees,
shareholders, consultants, vendors, representatives and agents).

 

-5-



--------------------------------------------------------------------------------

(e) Remedy for Breach. The parties hereto acknowledge that in addition to any
remedies available to the Company at law or under this Agreement, Executive
hereby consents and agrees that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of this Section 6
and Executive hereby consents that such restraining order or injunction may be
granted.

 

(f) Survival. The provisions of this Section 6 will survive the expiration or
other termination of this Agreement or Executive’s employment with the Company
for any reason or no reason.

 

7. Return of Property. Upon the Termination Date, Executive will return to the
Company all Company documents and property (regardless how such documents (or
copies thereof) or property are maintained, including whether or not in
electronic form or otherwise).

 

8. Release of Claims. Executive hereby agrees and acknowledges that by executing
this Agreement and accepting the compensation and benefits under this Agreement
and for other good and valuable consideration, Executive is waiving Executive’s
right to assert any and all forms of legal Claims (as defined below) against the
Company1 of any kind whatsoever, whether known or unknown, arising from the
beginning of time through the Execution Date. Except as set forth below,
Executive’s waiver and release herein is intended to bar any form of legal
claim, charge, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief, including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, compensatory damages, emotional
distress damages, punitive damages, attorneys fees and any other costs) against
the Company, for any alleged action, inaction or circumstance existing or
arising through the Execution Date.

 

Without limiting the foregoing general waiver and release, Executive
specifically waives and releases the Company from any Claim arising from or
related to Executive’s relationship with the Company, including, without
limitation:

 

(a) Claims under any state or federal discrimination, fair employment practices
or other employment-related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status, including, without limitation, race,
national origin, age, gender, marital status, disability,

 

--------------------------------------------------------------------------------

1 For purposes of this Section, the “Company” includes Quality Distribution,
Inc. and any of its divisions, affiliates (which means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company), subsidiaries and all other related entities, and its and their
directors, officers, employees, shareholders, representatives, and their
respective assigns.

 

-6-



--------------------------------------------------------------------------------

veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act, and any
similar Florida or other federal, state or local statute.

 

(b) Claims under any other federal, state or local employment-related statute,
regulation or executive order (as they may have been amended through the
Execution Date) relating to wages, hours or any other terms and conditions of
employment. Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), and any similar Florida or other federal, state or local statute.

 

(c) Claims under any federal, state or local common law theory including,
without limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

(d) Claims under any federal, state or local securities law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and any Florida or other federal, state or local securities
statutes and regulations.

 

(e) Any other Claim arising under federal, state or local law.

 

Executive acknowledges and agrees that, but for providing this waiver and
release, Executive would not be receiving the economic benefits being provided
to Executive under the terms of this Agreement. Notwithstanding the foregoing,
this Section 8 does not release the Company from any obligation expressly set
forth in this Agreement.

 

Executive explicitly acknowledges that because Executive is over forty (40)
years of age, Executive has specific rights under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”),
which prohibit discrimination on the basis of age, and that the releases set
forth in this Section 8 are intended to waive any right that Executive may have
to file a claim against the Company alleging discrimination on the basis of age.

 

It is the Company’s desire and intention to make certain that Executive fully
understands the provisions and effects of this Agreement. To that end, Executive
has been encouraged and given the opportunity to consult with legal counsel for
the purpose of reviewing the terms of this Agreement. Also, consistent with the
provisions of the OWBPA and ADEA, the Company is providing Executive with
twenty-one (21) days in which to consider and accept the terms of this
Agreement. In addition, Executive may rescind Executive’s acceptance of this
Agreement if, within seven (7) days after Executive executes and delivers this
Agreement, Executive provides a notice of rescission to the Company pursuant to
Section 10 of the Agreement.

 

-7-



--------------------------------------------------------------------------------

Also, consistent with the provisions of the ADEA and other federal
discrimination laws, nothing in this release shall be deemed to prohibit
Executive from challenging the validity of this release under the federal age or
other discrimination laws (the “Federal Discrimination Laws”) or from filing a
charge or complaint of age or other employment related discrimination with the
Equal Employment Opportunity Commission (“EEOC”), or from participating in any
investigation or proceeding conducted by the EEOC. Further, nothing in this
release or Agreement shall be deemed to limit the Company’s right to seek
immediate dismissal of such charge or complaint on the basis that Executive’s
execution of this Agreement constitutes a full release of any individual rights
under the Federal Discrimination Laws, or to seek restitution to the extent
permitted by law of the economic benefits provided to Executive under this
Agreement in the event that Executive successfully challenges the validity of
this release and prevails in any claim under the Federal Discrimination Laws.

 

9. Assignment. The Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of the Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to the Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

10. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a well
established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

If to the Company:

 

Quality Distribution, Inc.

3802 Corporex Park Drive

Tampa, Florida 33619

Attn: General Counsel

 

If to Executive:

 

At Executive’s home address as listed in Executive’s personnel file at the
Company.

 

11. Severability. The parties intend this Agreement to be enforced as written.
However, if any portion or provision of this Agreement is to any extent declared
illegal or unenforceable by a duly authorized court having jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, will not be affected thereby, and each portion and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law.

 

-8-



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement, the Note, the Pledge Agreement and the
other documents referenced herein represent the entire agreement and
understanding between the Company and Executive concerning the subject matter
herein and Executive’s employment relationship with the Company, and supersede
and replace any and all prior or contemporaneous agreements and understandings
whether written or oral between Executive and the Company concerning the subject
matter herein, including, but not limited to, the Prior Agreement.

 

13. Indemnification. Executive shall be treated as an officer for the purposes
of Article VI (indemnification) of the Amended and Restated By-Laws of Quality
Distribution, Inc., and Executive shall be an additional named insured under the
Company’s D&O policy.

 

14. Jurisdiction and Venue.

 

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself or himself and its or his property, to the exclusive jurisdiction of
any Florida state court or federal court of the United States of America sitting
in Florida, and any appellate court presiding there over, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such Florida state
court or, to the extent permitted by law, in any such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it or he may legally and effectively do so, any objection that it
or he may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, in any Florida State or
federal court sitting in Hillsborough County, Florida. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c) The parties hereto further agree that the mailing by certified or registered
mail, return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by law.

 

15. Arbitration. Except as specifically permitted under Section 6(e) of the
Agreement, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration conducted before a single
arbitrator in accordance with the American Arbitration Association National
Rules for Employment Disputes then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The attorney’s fees and
expenses of the prevailing party shall be paid by the non-prevailing party,
based on a determination made by the arbitrator for this purpose as to which
party is the prevailing party hereunder. Arbitrators will be selected from the
American Arbitration Association’s panel of arbitrators in the Florida region
and the location of the arbitration proceeding shall be in Hillsborough County,
Florida.

 

-9-



--------------------------------------------------------------------------------

16. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
FLORIDA OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

17. No Oral Modification, Cancellation or Discharge. The Agreement may be
amended or terminated only in writing signed by Executive and the Company.

 

18. Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under the Agreement the full amount of any
applicable withholding taxes.

 

19. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of the Agreement, and is knowingly and
voluntarily entering into the Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Execution Date.

 

QUALITY DISTRIBUTION, INC. By:  

/s/ Robert J. Millstone

--------------------------------------------------------------------------------

    Robert J. Millstone     Secretary EXECUTIVE

/s/ Thomas L. Finkbiner

--------------------------------------------------------------------------------

Thomas L. Finkbiner

 

-11-